                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JESUS F. JIMENEZ,              )
           Petitioner,         )
v.                             )                        No. 3:18-cv-2417-M (BT)
                               )
LORIE DAVIS, Director, TDCJ-CID)
         Respondent.           )



      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       In the event, the petitioner will file a notice of appeal, the court notes that

( )    the petitioner will proceed in forma pauperis on appeal.

(X)    the petitioner will need to pay the $505.00 appellate filing fee or submit a motion to
       proceed in forma pauperis.

        SO ORDERED this 13th day of March, 2019.
